Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered June 23, 1976, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant was indicted for murder in the second degree. An overwhelming amount of circumstantial and direct evidence was introduced at the trial to establish that the defendant had been embroiled in an altercation with the victim over a double-parked car which blocked the street and that, when the victim grabbed the defendant’s shirt, the defendant retaliated by shooting the victim in the chest and head four times at very close range. A review of the trial transcript reveals that the relationship between opposing counsel during this lengthy trial deteriorated to a thoroughly unprofessional level of accusation, gesture and innuendo. Under these difficult and trying circumstances, the trial court showed great restraint in dealing with both sides and, at times, justifiably resorted to "aggressive control of the proceedings to ensure a fair trial” (see People v Gonzalez, 38 NY2d 208, 210). We have considered the other contentions of *908the defendant and find them to be without merit. Martuscello, J. P., Lat-ham, Shapiro and O’Connor., JJ., concur.